— In a proceeding pursuant to CPLR article 78 in which petitioner seeks, inter alia, access to validity studies and job analyses prepared in connection with certain specified examinations, petitioner appeals from so much of a judgment of the Supreme Court, Kings County (Pino, J.), entered July 14,1981, as denied it access to said materials. Judgment affirmed insofar as appealed from, with $50 costs and disbursements. Respondents acted properly in refusing to disclose the requested material (Public Officers Law, § 87, subd 2, par [g]; Matter of McAulay v Board ofEduc., 61 AD2d 1048, affd 48 NY2d 659; Matter of Miracle Mile Assoc, v Yudelson, 68 AD2d 176, mot for lv to app den 48 NY2d 706). Damiani, J. P., Thompson and O’Connor, JJ., concur.